677 N.W.2d 378 (2003)
256 Mich. App. 801
Vera SEKULOV, Personal Representative of the Estate of Rade Sekulovski, Deceased,
v.
CITY OF WARREN and County of Macomb.
Docket No. 228159.
Court of Appeals of Michigan.
May 14, 2003.
Released for Publication July 1, 2003.

ORDER
Sekulov v. City of Warren, Docket No. 228159, 251 Mich.App. 333, 650 N.W.2d 397. On reconsideration following remand from the Supreme Court, 468 Mich. 863, 659 N.W.2d 229 (2003), in light of Adams v. Dep't of Transportation, 253 Mich.App. 431, 655 N.W.2d 625 (2002), we affirm the trial court's grant of summary disposition for defendant Macomb County. Because the decision in Nawrocki v. Macomb Co. Rd. Comm., 463 Mich. 143, 615 N.W.2d 702 (2000), and, by implication, the decision in Hanson v. Mecosta Co. Bd. of Co. Rd. Comm'rs, 465 Mich. 492, 638 N.W.2d 396 (2002), must be applied retroactively, plaintiff's claims do not fall within the highway exception to governmental immunity, M.C.L. § 691.1402(1). Our previous affirmance of the grant of summary disposition with respect to defendant city of Warren remains valid for the reasons stated in Part IV of our earlier opinion, Sekulov v. Warren, 251 Mich.App. 333, 650 N.W.2d 397 (2002), which opinion was vacated by the Supreme Court in the order remanding this matter for our reconsideration.